      Case 1:19-cv-02696 Document 1 Filed 05/07/19 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 MICHAEL STOKES,

                                Plaintiff,                    Docket No. 1:19-cv-2696

        - against -                                           JURY TRIAL DEMANDED

 TRUE COLORS BAR, INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Michael Stokes (“Stokes” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant True Colors Bar, Inc. (“True Colors” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of model Aron Abikzer, owned and registered by Stokes, a professional

photographer. Accordingly, Stokes seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
      Case 1:19-cv-02696 Document 1 Filed 05/07/19 Page 2 of 4 PageID #: 2



                                             PARTIES

       5.      Stokes is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 1201 Alvira Street, Los

Angeles, CA 90035.

       6.      Upon information and belief, True Colors is a domestic business corporation duly

organized and existing under the laws of the State of New York, with a place of business 79-15

Roosevelt, Jackson Heights, New York 11372. Upon information and belief True Colors is

registered with the New York Department of State Division of Corporations to do business in the

State of New York. At all times material, hereto, True Colors has operated a website at the URL:

www.Facebook.com/TrueColorsBarNY (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Stokes photographed model Aron Abikzer (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Stokes is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VAu 1-185-837.

       B.      Defendant’s Infringing Activities

       10.     True Colors ran the Photograph on the Website to promote an event. See URL:

https://www.facebook.com/truecolorsbarNY/photos/a.1590246234555183/2248374828742317?t

ype=3&theater. A screenshot of the Photograph on the Website is attached hereto as Exhibit B.
          Case 1:19-cv-02696 Document 1 Filed 05/07/19 Page 3 of 4 PageID #: 3



          11.   True Colors did not license the Photograph from Plaintiff for its article, nor did

True Colors have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          13.   True Colors infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. True Colors is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          18.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.
      Case 1:19-cv-02696 Document 1 Filed 05/07/19 Page 4 of 4 PageID #: 4



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant True Colors be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 7, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com
                                                            Attorneys for Plaintiff Michael Stokes
